UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2069


FREDERICK J. ANDREWS,

                    Plaintiff - Appellant,

             v.

VIRGINIA DEPARTMENT OF SOCIAL SERVICES, DIVISION OF CHILD
SUPPORT ENFORCEMENT, (DCSE); HENRICO COUNTY; APRIL
FONTAINE; VERNA B. CHRISTOPHER; WANDA ANN HILL; WANDA
ANNE LEE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00301-REP)


Submitted: February 21, 2019                                      Decided: March 1, 2019


Before WYNN and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Frederick J. Andrews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frederick J. Andrews appeals the district court’s order dismissing his complaint

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2) (2012). We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. * Andrews v. Va. Dep’t of Soc. Servs., No. 3:18-cv-00301-REP (E.D.

Va. Aug. 16, 2018).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




      *
        To the extent that Andrews argues that the relevant Virginia child support statute
is unconstitutional, absent exceptional circumstances we will not consider arguments
presented for the first time on appeal. Campbell v. Bos. Sci. Corp., 882 F.3d 70, 80 (4th
Cir. 2018). We find that no such circumstances are present and, therefore, decline to
consider Andrews’ claim.


                                            2